    Case: 19-60901    Document: 00515335659     Page: 1   Date Filed: 03/06/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                 No. 19-60901


In re: ROBERT LENOIR,
                                                           A True Copy
                                           Movant
                                                           Certified order issued Mar 06, 2020


                                                           Clerk, U.S. Court of Appeals, Fifth Circuit

               Motion for Permission to Proceed After Sanction


ORDER:
      Robert Lenoir, Mississippi prisoner # K1175, has filed a motion for
permission to proceed after having been sanctioned and a motion for
authorization to file a second or successive 28 U.S.C. § 2254 application
challenging his conviction for murder for which he received a life sentence.
Lenoir fails to raise a nonfrivolous issue for purposes of proceeding as a
sanctioned litigant. See Gelabert v. Lynaugh, 894 F.2d 746, 748 (5th Cir. 1990).
Accordingly, the motion to proceed is DENIED. Lenoir’s motion for leave to file
a successive § 2254 application is STRICKEN AS IMPROVIDENTLY FILED.
      In No. 14-60255, this court sanctioned Lenoir in the amount of $100 and
barred him from filing in this court, or in any court subject to this court’s
jurisdiction, any challenge to his conviction or sentence until the sanction was
paid in full, unless he first obtained leave of the court in which he sought to
file the challenge. Additionally, Lenoir was warned that future frivolous or
repetitive challenges to his conviction or sentence would subject him to
additional and progressively more severe sanctions. The order in No. 14-60255
remains in effect. Lenoir nevertheless filed the instant frivolous motion.
    Case: 19-60901     Document: 00515335659      Page: 2    Date Filed: 03/06/2020




      Accordingly, it is ORDERED that an additional $250 sanction is
imposed. Until all sanctions owed are paid, Lenoir is BARRED from filing any
pleading or motion in this court, or any court subject to this court’s jurisdiction,
concerning the validity of his conviction or sentence, unless he first obtains
leave from the court in which he seeks to file such a challenge. Lenoir is again
CAUTIONED that his filing of frivolous pleadings or motions in the future will
result in progressively more severe sanctions.
